Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species 2 in the reply filed on 7/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The general assertion merely stating “no burden” in the absence of any explanation, rationale, factual evidence, or etc.. is not a complete response?

Claims 14 and 22 have been withdrawn from consideration as being drawn to a non elected invention.


Allowable Subject Matter
Claims 17-21 and 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The primary reason for the allowance of the claims 17-21 is the inclusion of the limitation “ the second polysilicon resistor having a second polysilicon resistor body having a second smaller width and a greater second sidewall dopant concentration “, in all of the claims which is not found in the prior art references.
The primary reason for the allowance of the claims 23-27 is the inclusion of the limitation “ a second polysilicon resistor body having a greater second width along its short axis and a nonuniform grain size distribution along the second width “, in all of the claims which is not found in the prior art references.
The primary reason for the allowance of the claims 28-30 is the inclusion of the limitation “ a second polysilicon resistor body having a lesser second width along its short axis and a greater second boron concentration along the second width “, in all of the claims which is not found in the prior art references.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


This application is in condition for allowance except for the following formal matters: 
This application is in condition for allowance except for the presence of claim 14 and 22 directed to an invention non-elected with traverse in the reply filed on 7/18/2022. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



7/21/2022
/JARRETT J STARK/           Primary Examiner, Art Unit 2822